 



Exhibit 10.6
DIAMOND HILL INVESTMENT GROUP, INC.
AMENDED & RESTATED
2005 EMPLOYEE AND DIRECTOR EQUITY INCENTIVE PLAN
(Effective January 1, 2008)
     1. Purposes of the Plan. The purposes of this Plan are (a) to attract and
retain the best available personnel for positions of substantial responsibility,
(b) to provide additional incentive to Employees, Directors and Consultants, and
(c) to promote the success of the Company’s business.
     The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock Units, Restricted Stock, Stock Grants and Stock
Appreciation Rights.
     2. Definitions. As used herein, the following definitions shall apply:

  (a)   “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.     (b)  
“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.     (c)  
“Award” means, individually or collectively, a grant under the Plan of Incentive
Stock Options, Nonstatutory Stock Options, Restricted Stock Units, Restricted
Stock, Stock Grants or Stock Appreciation Rights.     (d)   “Award Agreement”
means the written or electronic agreement setting forth the terms and provisions
applicable to each Award granted under the Plan. The Award Agreement is subject
to the terms and conditions of the Plan.     (e)   “Board” means the Board of
Directors of the Company.     (f)   “Cash Position” means as to any Performance
Period, the Company’s level of cash and cash equivalents.     (g)   “Change in
Control” means the occurrence of any of the following events:

  (i)   Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;     (ii)   The consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets;     (iii)   A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or     (iv)   The consummation of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its Parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its Parent outstanding immediately after such merger or consolidation.

  (h)   “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



  (i)   “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.     (j)   “Common Stock” means the common
stock of the Company.     (k)   “Company” means Diamond Hill Investment Group,
Inc., an Ohio corporation.     (l)   “Consultant” means any natural person,
including an advisor, engaged by the Company to render services to the Company.
    (m)   “Director” means a member of the Board.     (n)   “Disability” means
total and permanent disability as defined in Section 22(e)(3) of the Code.    
(o)   “Earnings Per Share” means as to any Performance Period, the Company’s or
a business unit’s Net Income, divided by a weighted average number of Common
Stock outstanding and dilutive common equivalent shares deemed outstanding.    
(p)   “Employee” means any person, including an Officer or Director, employed by
the Company or any Parent or Subsidiary of the Company, with the status of
employment determined based upon such factors as are deemed appropriate by the
Administrator in its discretion, subject to any requirements of the Code or the
Applicable Laws. Neither service solely as a Director nor payment of a
Director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.     (q)   “Exchange Act” means the Securities Exchange Act of 1934,
as amended.     (r)   “Fair Market Value” means, as of any date, the value of
Common Stock determined as follows:

  (i)   If the Common Stock is listed on any established stock exchange or a
national market system including, without limitation, The NASDAQ National Market
or The NASDAQ SmallCap Market of The NASDAQ Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;     (ii)   If the Common Stock is regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the arithmetic mean between the
highest price and lowest price for the Common Stock on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or     (iii)   In the absence of an established market for the
Common Stock, the Fair Market Value shall be determined by the Administrator
through the reasonable application of a reasonable valuation method, taking into
account all information material to the value of the corporation, within the
meaning of Section 409A of the Code.

  (s)   “Fiscal Year” means the fiscal year of the Company.     (t)  
“Freestanding SAR” means a Stock Appreciation Right that is granted independent
of any Option.     (u)   “Incentive Stock Option” means an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.     (v)   “Incumbent Directors”
means directors who either (i) are Directors as of the effective date of the
Plan, or (ii) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but will not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).     (w)  
“Individual Objectives” means as to a Participant for any Performance Period,
the objective and measurable goals set by a process and approved by the
Administrator (in its discretion).

2



--------------------------------------------------------------------------------



 



  (x)   “Net Income” means as to any Performance Period, the Company’s or a
business unit’s income after taxes.     (y)   “Nonstatutory Stock Option” means
an Option not intended to qualify as an Incentive Stock Option.     (z)  
“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.     (aa)   “Operating Cash Flow” means as to any Performance Period,
the Company’s or a business unit’s sum of Net Income plus depreciation and
amortization less capital expenditures plus changes in working capital comprised
of accounts receivable, inventories, other current assets, trade accounts
payable, accrued expenses, product warranty, advance payments from customers and
long-term accrued expenses.     (bb)   “Operating Income” means as to any
Performance Period, the Company’s or a business unit’s income from operations
but excluding any unusual items.     (cc)   “Option” means an Award of a right
to purchase Common Stock granted pursuant to Section 6 of the Plan.     (dd)  
“Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code     (ee)   “Participant” means the holder
of an outstanding Award.     (ff)   “Performance Goals” means the goal(s) (or
combined goal(s)) determined by the Administrator (in its discretion) to be
applicable to a Participant with respect to an Award. As determined by the
Administrator, the Performance Goals applicable to an Award may provide for a
targeted level or levels of achievement using one or more of the following
measures: (i) Cash Position, (ii) Earnings Per Share, (iii) Individual
Objectives, (iv) Net Income, (v) Operating Cash Flow, (vi) Operating Income,
(vii) Return on Assets, (viii) Return on Equity, (ix) Return on Sales,
(x) Revenue, and (xi) Total Shareholder Return. The Performance Goals may differ
from Participant to Participant and from Award to Award. Prior to the grant
date, the Administrator shall determine whether any significant element(s) shall
be included in or excluded from the calculation of any Performance Goal with
respect to any Participant. For example (but not by way of limitation), the
Administrator may determine that the measures for one or more Performance Goals
shall be based upon the Company’s pro-forma results and/or results in accordance
with generally accepted accounting principles.     (gg)   “Performance Period”
means any Fiscal Year or such other period as determined by the Administrator in
its sole discretion.     (hh)   “Plan” means this plan, the Diamond Hill
Investment Group, Inc. Amended and Restated 2005 Employee and Director Equity
Incentive Plan.     (ii)   “Restricted Stock” means Common Stock acquired
pursuant to an Award that is subject to a vesting schedule and the Company’s
repurchase option.     (jj)   “Restricted Stock Unit” means the right to receive
a number of Shares (or a payment equal to the Fair Market Value of a number of
Shares) pursuant to a grant under Section 7 of the Plan.     (kk)   “Return on
Assets” means, as to any Performance Period, the percentage equal to the
Company’s or a business unit’s Operating Income before incentive compensation,
divided by average net Company or business unit, as applicable, assets.     (ll)
  “Return on Equity” means as to any Performance Period, the percentage equal to
the Company’s Net Income divided by average shareholder’s equity.     (mm)  
“Return on Sales” means as to any Performance Period, the percentage equal to
the Company’s or a business unit’s Operating Income before incentive
compensation, divided by the Company’s or the business unit’s, as applicable,
Revenue.

3



--------------------------------------------------------------------------------



 



  (nn)   “Revenue” means as to any Performance Period, the Company’s or business
unit’s net sales.     (oo)   “Rule 16b-3” means Rule 16b-3 of the Exchange Act
or any successor to Rule 16b-3, as in effect when discretion is being exercised
with respect to the Plan.     (pp)   “Section 16(b)” means Section 16(b) of the
Exchange Act.     (qq)   “Service Provider” means an Employee, Director or
Consultant of the Company.     (rr)   “Share” means a share of Common Stock or
Restricted Stock, as the case may be and as adjusted in accordance with
Section 15 of the Plan.     (ss)   “Stock Appreciation Right” or “SAR” means an
Award, granted alone or in connection with an Option, that is designated as a
Stock Appreciation Right pursuant to Section 9 of the Plan.     (tt)   “Stock
Grant” means an Award of Shares of Common Stock acquired pursuant to a grant
under Section 8 of the Plan.     (uu)   “Subsidiary” means a “subsidiary
corporation”, whether now or hereafter existing, as defined in Section 424(f) of
the Code.     (vv)   “Tandem SAR” means a Stock Appreciation Right that is
granted in connection with a related Option, the exercise of which will require
forfeiture of the right to purchase an equal number of Shares under the related
Option (and when a Share is purchased under the Option, the Stock Appreciation
Right will be canceled to the same extent).     (ww)   “Ten Percent Holder”
means a person who owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary.
    (xx)   “Total Shareholder Return” means as to any Performance Period, the
total return (change in Share price plus reinvestment of any dividends) of a
Share.     3.   Stock Subject to the Plan.     (a)   Number of Shares. Subject
to the provisions of Section 15 of the Plan, the maximum aggregate number of
Shares that may be granted and/or sold under the Plan is the total of
(i) 500,000 Shares and (ii) an annual increase to be added on the last day of
the Fiscal Year beginning in 2005, equal to the lesser of (A) 100,000 Shares,
(B) 5% of the Company’s total outstanding Shares on such date, or (C) a lesser
amount determined by the Board. The Shares may be authorized, but unissued, or
reacquired Common Stock. Shares will not be deemed to have been issued pursuant
to the Plan with respect to any portion of an Award that is settled in cash.
Upon payment in Shares pursuant to the exercise of a SAR, the number of Shares
available for issuance under the Plan will be reduced only by the number of
Shares actually issued in such payment. If the exercise price of an Award is
paid by tender to the Company of Shares owned by the Participant, the number of
Shares available for issuance under the Plan will be reduced by the gross number
of Shares for which the Award is exercised.     (b)   Share Usage. If an Award
expires or becomes unexercisable without having been exercised in full, the
unpurchased Shares which were subject thereto shall become available for future
grant or sale under the Plan (unless the Plan has terminated); provided,
however, that Shares that have actually been issued under the Plan shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if unvested Shares of Restricted Stock are
repurchased by the Company, such Shares shall become available for future grant
under the Plan.     4.   Administration of the Plan.     (a)   Procedure.

  (i)   Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of

4



--------------------------------------------------------------------------------



 



      the Code, the Plan shall be administered by a Committee of two or more
“outside directors” within the meaning of Section 162(m) of the Code.     (ii)  
Rule 16b-3. To the extent desirable to qualify transactions hereunder as exempt
under Rule 16b-3, the transactions contemplated hereunder shall be structured to
satisfy the requirements for exemption under Rule 16b-3.     (iii)   Other
Administration. Other than as provided above, the Plan shall be administered by
(A) the Board, or (B) a Committee, which committee shall be constituted to
satisfy Applicable Laws.

  (b)   Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, at its
discretion:

  (i)   to determine the Fair Market Value;     (ii)   to select the Service
Providers to whom Awards may be granted hereunder;     (iii)   to determine the
number of Shares of Common Stock to be covered by each Award granted hereunder;
    (iv)   to approve forms of agreement for use under the Plan;     (v)   to
determine the terms and conditions, not inconsistent with the terms of the Plan,
of any Award granted hereunder. Such terms and conditions include, but are not
limited to, the exercise price, the time or times when Awards may be exercised
(which may be based on performance criteria), any vesting acceleration or waiver
of forfeiture restrictions, and any restriction or limitation regarding any
Award or the Shares of Common Stock relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine;     (vi)
  to construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan;     (vii)   to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;     (viii)  
to modify or amend each Award (subject to Section 25 of the Plan);     (ix)   to
allow Participants to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares to be issued upon exercise of an Award that
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld;     (x)   to authorize any person to execute on behalf of the
Company any instrument required to effect the grant of an Award previously
granted by the Administrator; and     (xi)   to make all other determinations
deemed necessary or advisable for administering the Plan.

  (c)   Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

     5. Eligibility. Awards may be granted to Service Providers; provided,
however, that Incentive Stock Options may be granted only to Employees.
     6. Options.

  (a)   Share Limitations.

  (i)   No Service Provider shall be granted, in any Fiscal Year, Options to
purchase more than 25,000 Shares. Notwithstanding the foregoing limitation, in
connection with his or her initial service as a Service Provider, a Service
Provider may be granted Options to purchase up to an additional 25,000 Shares.
The foregoing limitations shall be adjusted proportionately in connection with
any change in

5



--------------------------------------------------------------------------------



 



      the Company’s capitalization as described in Section 15.     (ii)   Each
Option shall be designated in the Award Agreement as either an Incentive Stock
Option or a Nonstatutory Stock Option; provided, however, that Incentive Stock
Options shall not be granted to any Service Provider who is not an Employee.
Notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 6(a)(ii), Incentive Stock Options shall be taken into account in
the order in which they were granted. The Fair Market Value of the Shares shall
be determined as of the time the Option with respect to such Shares is granted.
    (iii)   If an Option is cancelled in the same Fiscal Year in which it was
granted (other than in connection with a transaction described in Section 15),
the cancelled Option will be counted against the limits set forth in subsections
(i) and (ii) above.

  (b)   Term of Option. The term of each Option shall be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, is a Ten
Percent Holder, the term of the Incentive Stock Option shall be five (5) years
from the date of grant or such shorter term as may be provided in the Award
Agreement.     (c)   Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised.     (d)   Option Exercise Price. The per share exercise
price for the Shares to be issued pursuant to exercise of an Option shall be
determined by the Administrator, subject to the following:

  (i)   In the case of an Incentive Stock Option that is:

  (a)   granted to an Employee who, at the time the Incentive Stock Option is
granted, is a Ten Percent Holder, the per Share exercise price shall be no less
than one hundred ten percent (110%) of the Fair Market Value per Share on the
date of grant; and     (b)   granted to any Employee other than a Ten Percent
Holder, the per Share exercise price shall be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.

  (ii)   In the case of a Nonstatutory Stock Option, including a Nonstatutory
Stock Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant.

  (e)   Notification Upon Disqualifying Disposition Under Section 421(b) of the
Code. Each Award Agreement with respect to an Incentive Stock Option shall
require the Participant to notify the Company of any disposition of Shares
issued pursuant to the exercise of such Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions),
within ten (10) days of such disposition

     7. Restricted Stock Units/Restricted Stock.

  (a)   Grant of Restricted Stock Units or Restricted Stock. Subject to the
terms and provisions of the Plan, the Administrator, at any time and from time
to time, may grant Restricted Stock or Restricted Stock Units to Participants in
such amounts as the Administrator shall determine, in its sole discretion,
provided that during any Fiscal Year, no Service Provider will receive grants of
Restricted Stock for, or Restricted Stock Units representing, more than an
aggregate of 25,000 Shares of Restricted Stock. Notwithstanding the

6



--------------------------------------------------------------------------------



 



      foregoing limitation, in connection with his or her initial service as a
Service Provider, a Service Provider may be granted an aggregate of up to an
additional 25,000 Shares of Restricted Stock and/or Shares of Restricted Stock
underlying Restricted Stock Units. The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 15.     (b)   Issue and Vesting Date(s). At the time of the
grant of Restricted Stock or Restricted Stock Units, the Administrator shall
establish issue and vesting date(s) with respect to the Restricted Stock or
Restricted Stock Units. The Administrator may divide the Restricted Stock or
Restricted Stock Units into classes and assign different issue dates or vesting
schedules to such classes.     (c)   Award Agreement; Repurchase Option. Each
Restricted Stock Unit or Restricted Stock grant shall be evidenced by an Award
Agreement. The Award Agreement will grant the Company a repurchase option with
respect to any unvested Shares of Restricted Stock, exercisable upon the
voluntary or involuntary termination of the Service Provider’s relationship with
the Company for any reason (including death or Disability). The purchase price
for Shares repurchased pursuant to the Award Agreement will be the original
purchase price paid for the Shares, if any, and may be paid by cancellation of
any indebtedness of the purchaser to the Company. The repurchase option will
lapse at a rate determined by the Administrator.     (d)   Other Restrictions.
The Administrator shall impose such other conditions and/or restrictions on the
grant of Restricted Stock Units or Restricted Stock pursuant to the Plan as it
may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each share of Restricted Stock
and/or restrictions under applicable federal or state securities laws.     (e)  
Rights as a Shareholder. The holder of Restricted Stock shall have the rights
equivalent to those of a shareholder and may exercise full voting powers with
respected to the Restricted Stock during the restriction period. The holder of
Restricted Stock Units shall have no rights with respect to the Shares
underlying the grant, except the right to receive payment as set forth in this
Plan.     (f)   Dividends And Other Distributions. During the period of
restriction, Participants may, if the Administrator so determines, be credited
with dividends, in the case of Restricted Stock, or dividend equivalent rights,
in the case of Restricted Stock Units, that are paid with respect to the
underlying Shares while they are so held. The Administrator may apply any
restrictions to the dividends or dividend equivalent rights that the
Administrator deems appropriate. Any such dividends or dividend equivalent
rights shall be paid at the same time as dividends are paid with respect to
Shares. Without limiting the generality of the preceding sentence, if the grant
or vesting of Restricted Stock or Restricted Stock Units granted to a
Participant is designed to comply with the requirements of “performance-based
compensation” under Section 162(m) of the Code, the Administrator may apply any
restrictions it deems appropriate to the payment of dividends or dividend
equivalent rights declared with respect to such Restricted Stock or Restricted
Stock Units, such that the dividends, dividend equivalent rights, Restricted
Stock and/or Restricted Stock Units maintain eligibility therefor.     8.  
Stock Grants.     (a)   Stock Grants. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may award Stock
Grants in such amounts as the Administrator shall determine, in its sole
discretion, provided that during any Fiscal Year, no Service Provider will
receive Stock Grants for more than an aggregate of 25,000 Shares of Common
Stock. Notwithstanding the foregoing limitation, in connection with his or her
initial service as a Service Provider, a Service Provider may be granted an
aggregate of up to an additional 25,000 Shares pursuant to Stock Grants. The
foregoing limitations shall be adjusted proportionately in connection with any
change in the Company’s capitalization as described in Section 15.     (b)  
Restrictions. Generally, Shares issued in connection with a Stock Grant will not
have any vesting requirements or other restrictions; provided, however, that the
Administrator may impose such other conditions and/or restrictions on the Common
Stock issued pursuant to Stock Grants as it may deem advisable, in its sole
discretion. Each Stock Grant shall be evidenced by an Award Agreement.

7



--------------------------------------------------------------------------------



 



  9.   Stock Appreciation Rights.     (a)   Grant of SARs. Subject to the terms
and conditions of the Plan, a SAR may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion, provided that during any Fiscal Year, no Service Provider will
be granted SARs covering more than 25,000 Shares. Notwithstanding the foregoing
limitation, in connection with his or her initial service as a Service Provider,
a Service Provider may be granted SARs covering up to an additional 25,000
Shares. The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 15. The Administrator may grant Freestanding SARs, Tandem SARs, or any
combination thereof.     (b)   Base Value and Other Terms. The Administrator,
subject to the provisions of the Plan, will have complete discretion to
determine the terms and conditions of SARs granted under the Plan. The base
value of Tandem SARs will equal the exercise price of the related Option;
provided, however, that the base value of a Tandem SAR shall not be less than
one hundred percent (100%) of the Fair Market Value of a Share on the grant
date. The base value of a Freestanding SAR shall be not less than one hundred
percent (100%) of the Fair Market Value of a Share on the grant date. A SAR may
be exercised for all or any portion of the Shares as to which it is exercisable;
provided, that no partial exercise of a SAR shall be for an aggregate base value
of less than $1,000. The partial exercise of a SAR shall not cause the
expiration, termination or cancellation of the remaining portion thereof.    
(c)   Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. With respect to a Tandem SAR granted in connection with an
Incentive Stock Option: (i) the Tandem SAR will expire no later than the
expiration of the underlying Incentive Stock Option; (ii) payment upon exercise
of a Tandem SAR shall not be greater than one hundred percent (100%) of the
excess of the Fair Market Value of a Share on the date of exercise over the
exercise price of a Share underlying the Option with respect to which such
Tandem SAR was granted; and (iii) the Tandem SAR will be exercisable only when
the Fair Market Value of the Shares subject to the Incentive Stock Option
exceeds the exercise price of the Incentive Stock Option.     (d)   Exercise of
Freestanding SARs. Freestanding SARs will be exercisable on such terms and
conditions as the Administrator, in its sole discretion, will determine.     (e)
  Payment of SAR Amount. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount not to exceed:

  (i)   The difference between: (1) the Fair Market Value of a Share on the date
of exercise; over (2) the Exercise Price of the SAR; multiplied by     (ii)  
The number of Shares with respect to which the SAR is exercised.

At the discretion of the Administrator, payment upon exercise of a SAR may be
made in cash, Shares or a combination thereof.

  (f)   Other Provisions. Each SAR grant will be evidenced by an Award Agreement
that will specify the base value, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

     10. Performance-Based Restrictions on Awards. Any Award granted under the
Plan may vest subject to the satisfaction of one or more performance objectives.
The Administrator may set performance objectives, in its sole discretion, and
the time period during which the performance objectives must be met will be
called the “Performance Period.”

  (a)   General Performance Objectives. The Administrator may set performance
objectives based upon the achievement of Company-wide, divisional, or individual
goals, or any other basis determined by the Administrator in its discretion.

8



--------------------------------------------------------------------------------



 



  (b)   Section 162(m) Performance Objectives. For purposes of qualifying Awards
as “performance-based compensation” under Section 162(m) of the Code, the
Committee, in its discretion, may determine that the performance objectives
applicable to Awards will be based on the achievement of Performance Goals. The
Performance Goals will be set by the Committee on or before the latest date
permissible to enable the Awards to qualify as “performance-based compensation”
under Section 162(m) of the Code. In granting Awards which are intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the Committee will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Awards under Section
162(m) of the Code (e.g., in determining the Performance Goals).     11.  
Exercise and Settlement of Awards.     (a)   Procedure for Exercise of Options.
Any Option granted under the Plan shall be exercisable, to the extent
applicable, according to the terms of the Plan and at such times and under such
conditions as determined by the Administrator and set forth in the Award
Agreement applicable to such Option. An Option may not be exercised for a
fraction of a Share. An Option shall be deemed exercised when the Company
receives: (A) written or electronic notice of exercise (in accordance with the
Award Agreement) from the person entitled to exercise the Option, and (B) full
payment, as required by the Award Agreement and the Plan, for the Shares with
respect to which the Option is exercised. Shares issued upon exercise of an
Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse and/or to a
trust if, under Code Section 671 and applicable state law, the Participant
remains the beneficial owner of the Shares. Exercising an Option in any manner
shall decrease the number of Shares thereafter available, both for purposes of
the Plan and for issuance under the Option, by the number of Shares as to which
the Option is exercised.     (b)   Settlement or Payment of Stock Grants,
Restricted Stock. Upon granting of any Stock Grants or the vesting of any
Restricted Stock, the Administrator shall issue or cause to be issued any Shares
within sixty (60) days following the date of grant, settlement or lapse of
substantial risk of forfeiture, as the case may be, of such Stock Grant or
Restricted Stock.     (c)   Payment or Settlement of Restricted Stock Units.
Upon the vesting of any Restricted Stock Unit, the Administrator shall pay or
cause to be paid to an amount equal to the Fair Market Value of a Share on the
date of vesting multiplied by the number of vested Shares. The Administrator
may, in its discretion and in lieu of payment, issue or cause to be issued a
number of Shares with a value equal the Fair Market Value of a Share on the date
of vesting. Any fractional Shares shall be paid in cash. Any payment or issuance
of Shares with respect to a Restricted Stock Unit shall be made within sixty
(60) days following the vesting of such Restricted Stock Unit.     (d)   Rights
as a Shareholder. Except with respect to grants of Restrict Stock or Restricted
Stock Units, no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Shares, notwithstanding the exercise
of the Award until the Shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Shares are issued, except as provided in
Section 15 of the Plan.     (e)   Termination of Relationship as a Service
Provider. If a Participant ceases to be a Service Provider, other than upon the
Participant’s death or Disability, the Participant may exercise, as applicable,
his or her Award to the extent that such Award is vested on the date of
termination, within three (3) months following the Participant’s termination in
the case of an Incentive Stock Option, or, in the case of an Award other than an
Incentive Stock Option, a greater/lesser period if specified in the Award
Agreement (but in no event later than the expiration of the term of such Award
as set forth in the Award Agreement). If, on the date of termination, the
Participant is not vested as to his or her entire Award, the Shares covered by
or underlying the unvested portion of such Award shall revert to the Plan;
provided, however, that unvested Shares of Restricted Stock shall not
automatically revert to the Plan but shall be subject to the Company’s
repurchase option as provided in the Award Agreement. If, after termination, the
Participant does not exercise his or her Award, as applicable, within the time
specified herein, the Award shall terminate, and the Shares covered by such
Award shall revert to the Plan.

9



--------------------------------------------------------------------------------



 



  (f)   Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise, as applicable, his or her Award, to the extent that the Award is
vested on the date of termination, within twelve (12) months following the
Participant’s termination, in the case of an Incentive Stock Option, or, in the
case of an Award other than an Incentive Stock Option, a greater/lesser period
if specified in the Award Agreement or the Plan (but in no event later than the
expiration of the term of such Award as set forth in the Award Agreement or the
Plan). If, on the date of termination, the Participant is not vested as to his
or her entire Award of Restricted Stock or Restricted Stock Units, the Shares
covered by or underlying the unvested portion of the Award shall revert to the
Plan; provided, however, that unvested Shares of Restricted Stock shall not
automatically revert to the Plan but shall be subject to the Company’s
repurchase option as provided in the Award Agreement. If, after a termination
due to Disability, the Participant does not exercise his or her Award, as
applicable, within the time specified herein, the Award shall terminate, and the
Shares covered by such Award shall revert to the Plan.     (f)   Death of
Participant. If a Participant dies while a Service Provider, the Award may be
exercised, as applicable, by the Participant’s designated beneficiary, provided
such beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator, to the extent that the Award is vested on the
date of termination, within twelve (12) months following Participant’s death or
a greater/lesser period if specified in the Award Agreement of the Plan (but in
no event later than the expiration of the term of such Award as set forth in the
Award Agreement of the Plan). If no such beneficiary has been designated by the
Participant, then such Award may be exercised by the personal representative of
the Participant’s estate or by the person(s) to whom the Award is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. If, at the time of death, Participant is not vested as to his or
her entire Award of Restricted Stock or Restricted Stock Units, the Shares
covered by or underlying the unvested portion of the Award shall immediately
revert to the Plan; provided, however, that unvested Shares of Restricted Stock
shall not automatically revert to the Plan but shall be subject to the Company’s
repurchase option as provided in the Award Agreement. If the Award is not so
exercised, as applicable, within the time specified herein, the Award shall
terminate, and the Shares covered by such Award shall revert to the Plan.

     12. Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Award, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

  (a)   cash;     (b)   check;     (c)   other Shares which, in the case of
Shares acquired directly or indirectly from the Company, (i) have been owned by
the Participant for more than six (6) months on the date of surrender, and
(ii) have a Fair Market Value on the date of surrender equal to the exercise
price or base value of the Shares as to which said Award shall be exercised;    
(d)   consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;     (e)   any
combination of the foregoing methods of payment; or     (f)   such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws.

     13. Transferability of Awards. Unless determined otherwise by the
Administrator, Awards may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate. Notwithstanding the foregoing, Incentive
Stock Options may not sold, pledged,

10



--------------------------------------------------------------------------------



 



assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Participant, only by the Participant.
[NOTE: The transferability of Incentive Stock Options is limited by Section 422
of the Code. We have clarified that the Administrator may not exercise
discretion with respect to transferability of Incentive Stock Options.]
     14. Leaves of Absence. Unless the Administrator provides otherwise, vesting
of Awards granted hereunder will be suspended during any unpaid leave of
absence. A Service Provider will not cease to be an Employee in the case of any
bona fide leave of absence approved by the Company. For purposes of Incentive
Stock Options, no such leave may exceed three (3) months, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then an additional three (3) months following the end of the
original three (3) month term of such leave, any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.
     15. Adjustments Upon Changes in Capitalization, Merger or Change in
Control.

  (a)   Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, the number of Shares that may be added annually to the Plan
pursuant to Section 3(a), the number of Shares of Common Stock as well as the
price per share of Common Stock covered by each such outstanding Award, and the
numerical Share limits in Sections 3(a), 6(a), 7(a), 8(a) and 9(a) shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued Shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares of Common Stock subject to an
Award. Any adjustment pursuant to this Section 15 shall, to the extent
applicable, be made in accordance with the requirements of Sections 409A and 422
of the Code.     (b)   Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Award until ten (10) days prior to such
transaction as to all Shares covered thereby, including Shares as to which the
Award would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option applicable to any Restricted Stock
shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Award will terminate immediately
prior to the consummation of such proposed action.     (c)   Merger or Change in
Control. In the event of a merger of the Company with or into another
corporation, or a Change in Control, each outstanding Award shall be assumed or
an equivalent option or right substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation.

     In the event that the successor corporation refuses to assume or substitute
for the Award, the Participant shall fully vest in and have the right to
exercise his or her Awards as to all Shares covered thereby, including Shares as
to which such Awards would not otherwise be vested or exercisable. All
restrictions on Restricted Stock or other vesting criteria will lapse, as
determined by the Board. In addition, if an Award becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a Change in
Control, the Administrator shall notify the Participant in writing or
electronically that the Award shall be fully vested and exercisable for a period
of fifteen (15) days from the date of such notice, and the Award shall terminate
upon the expiration of such period.

11



--------------------------------------------------------------------------------



 



     For the purposes of this subsection (c), an Award shall be considered
assumed if, following the merger or Change in Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the merger or Change in Control, the consideration (whether stock,
cash, or other securities or property); provided, however, that if such
consideration received in the merger or Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each Share subject to such Award,
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the merger or Change in Control.
     Notwithstanding anything in this Section 15(c) to the contrary, an Award
that vests, is earned or paid-out upon the satisfaction of one or more
Performance Goals, will not be considered assumed if the Company or its
successor modifies any of such Performance Goals without the Participant’s
consent; provided, however, a modification to such Performance Goals only to
reflect the successor corporation’s post-Change in Control corporate structure
will not be deemed to invalidate an otherwise valid Award assumption.
     16. No Effect on Employment or Service. Neither the Plan nor any Award
shall confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause.
     17. Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Participant within a
reasonable time after the date of such grant.
     18. Conditions Upon Issuance of Shares.

  (a)   Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.     (b)  
Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

     19. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     20. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     21. Withholding Taxes.

  (a)   Cash. Whenever cash is to be paid pursuant to an Award, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy any
federal, state and local withholding tax requirements related thereto.     (b)  
Shares. Whenever Shares are to be delivered pursuant to an Award, the Company
shall have the right to require the Participant to remit to the Company in cash
an amount sufficient to satisfy any federal, state and local withholding tax
requirements related thereto. With the approval of the Administrator, in its
sole discretion, a Participant may satisfy the foregoing requirement by electing
to have the Company withhold from delivery Shares having a value equal to the
amount of tax to be withheld. Such Shares shall be valued at their Fair Market
Value on the date as of which the amount of tax to be withheld is determined.
Fractional share amounts shall be settled in cash contemporaneously with the
settlement or exercise of the Award. Such a withholding election may be made
with respect to all or any portion of the Shares to be

12



--------------------------------------------------------------------------------



 



      delivered pursuant to an Award. All elections by a Participant to have
Shares withheld for these purposes shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable.

     22. Notification of Election Under Section 83(b) of The Code. If any
Participant shall, in connection with the acquisition of Shares under the Plan,
make the election permitted under Section 83(b) of the Code (i.e., an election
to include in gross income in the year of transfer the amounts specified in
Section 83(b)), such Participant shall notify the Company of such election
within ten (10) days of filing notice of the election with the Internal Revenue
Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Code Section 83(b).
     23. Escrow. Each share of Restricted Stock issued pursuant to the terms of
the Plan which has not vested shall be held in escrow pursuant to the terms of
the Award Agreement. The Company may retain the certificates representing the
Restricted Stock in the Company’s possession until such time as all conditions
and/or restrictions applicable to such Shares have been satisfied.
     24. Shareholder Approval; Term. The Plan became effective on May 12, 2005
and shall expire at a date ten (10) years from this date unless terminated
earlier under Section 25 of the Plan. Notwithstanding the foregoing, the
expiration of this Plan shall have no effect the rights of Participants under
Awards previously granted to them, and all unexpired Awards shall continue in
force and operation after termination of the Plan except as they may lapse or be
terminated by their own terms and conditions.
     25. Amendment and Termination of the Plan.

  (a)   Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.     (b)   Shareholder Approval. The Company shall
obtain shareholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws.     (c)   Effect of Amendment or
Termination. No amendment, alteration, suspension or termination of the Plan
shall impair the rights of any Participant, unless mutually agreed otherwise
between the Participant and the Administrator, which agreement must be in
writing and signed by the Participant and the Company. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

          26. Compliance with Section 409A of the Code
This Plan is intended to be exempt from Section 409A of the Code and, to the
maximum extent permitted by law, shall be interpreted, administered and operated
consistent with this intent. Nothing in this Plan should be construed as a
guarantee of any particular tax treatment to a Participant.

13